Citation Nr: 1215195	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-14 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for neurological deficit of the right lower extremity.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant provided testimony at an August 2008 hearing before a decision review officer at the local RO.  A transcript of the proceeding is associated with the claims folders.

The case was previously before the Board in April 2010, wherein the Board remanded the case.  In December 2010, the Board denied the benefits sought on appeal.  The appellant appealed the Board's December 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2011 his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision in regard to the issues of entitlement to a disability evaluation in excess of 10 percent for neurological deficit of the right lower extremity and entitlement to a TDIU, and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  

In March 2012, the Board received a February 2012 vocational assessment from C.B.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a written statement dated in February 2012, the appellant's representative waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's right lower extremity neurological deficit disability is manifested by mild dysfunction of the sciatic and common peroneal nerves and mild neuralgia; the disability is not manifested by any incomplete paralysis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for neurological deficit of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.12a, Diagnostic Codes 8520, 8521, 8720, and 8721 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for a disability evaluation in excess of 10 percent for neurological deficit of the right lower extremity.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in April 2005, the appellant was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In addition, in correspondence dated in August 2007, the appellant was informed of the criteria for establishment of a disability rating and an effective date.  Although the August 2007 letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and additional supplemental statements of the case were provided to the appellant in September 2008, April 2009, and September 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in May 2005, January 2006, August 2007, and July 2010.  The examinations are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Rating Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's claim for an increased rating was received on January 2005. As such, the rating period on appeal is from January 2004. 38 C.F.R. § 3.400(o)(2) (2011).




Right Lower Extremity Neurological Deficit

In the April 2004 rating decision, the RO granted service connection for a separate disability rating for neurological deficit of the right lower extremity associated with the appellant's service-connected lumbar spine disability as 10 percent disabling under Diagnostic Code 8599-8521, effective from November 25, 2003, the date of claim for increase for the service-connected lumbar spine disability which included complaints of numbness in the lower extremities.  In January 2005, the appellant initiated a claim for an increase in his disability evaluation.  In the June 2005 action on appeal, the RO denied an increase and continued the appellant's 10 percent disability rating.  Subsequently, in the January 2008 rating decision, the RO continued the appellant's 10 percent disability rating for the service-connected neurological deficit of the right lower extremity.

Disabilities involving neurological conditions and convulsive disorders are governed by regulations found at 38 C.F.R. §§  4.120-4.124a.  The provisions of 38 C.F.R. § 4.120 dictate that neurological disabilities are ordinarily rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, the term 'incomplete paralysis' indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The appellant's service-connected neurological deficit of the right lower extremity is currently rated under Diagnostic Codes 8599-8521.  A designation of a diagnostic code that ends in '99' reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed. See 38 C.F.R. §§ 4.20, 4.27 (2011).

Under 38 C.F.R. § 4.124a, DC 8521, the diagnostic code for disabilities involving impairment of the external popliteal nerve (common peroneal), mild neuralgia or mild incomplete paralysis warrant a 10 percent disability rating.  Moderate neuralgia or moderate incomplete paralysis warrants a 20 percent disability rating, and severe neuralgia or severe incomplete paralysis warrants a 30 percent disability rating.  Complete paralysis; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes; warrant a 40 percent disability rating.  See Diagnostic Codes 8521 and 8721.

Diagnostic code 8520 provides the rating criteria for paralysis of the sciatic nerve. Under this code, mild neuralgia or incomplete paralysis of the sciatic warrants a 10 percent rating.  A 20 percent rating requires moderate neuralgia or moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe neuralgia or moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe neuralgia or severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, such that the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, 8520 and 8720.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  


III. Analysis

The appellant was evaluated at a VA examination in February 2004.  He reported that he had pain which radiated into the right posterior lateral buttock and leg to the level of the foot.  He stated that the radiation of pain was often accompanied by a neuropathic type numbness and burning discomfort which lasted for 1 to 2 hours.  He reported that this affected his ability to ambulate because it felt as thought it was "dead" and if he was not careful, it would give way and cause him to fall.  This radiational pain and numbness often occurred after he was up and about or increased his activity level.  He said that he could not lift or carry anything, even a small chair or stool without the onset of increased back pain accompanied by the radiational component of pain.  The appellant did not use any walking or assistive devices.  He reported that he could walk 2 to 3 blocks.  He was independent in dressing, bathing, driving and ambulation.  On physical examination, there was slight diminution in pain discrimination in the lateral right foot.  Right foot plantar flexion was 9/10 compared to the left, and he had slightly weak extension of the great toe on the right.  The VA examiner found that the appellant had subjective symptoms of radiculopathy and minor objective signs of right lumbar radiculopathy.

A December 2004 private evaluation report reflects that the appellant reported intermittent symptoms in his right leg.  He reported that if he sat for a moderate period of time he developed paresthesias and "deadness" throughout the entire right leg.  On physical examination he demonstrated 5/5 strength in all major muscle groups with normal bulk and tone.  There was no drift or fixation on arm rolling.  Sensation was intact to pinprick, light touch, temperature, vibration and position since in all extremities.  His gait was normal.  

A May 2005 VA examination report reflects that the appellant complained of numbness of both legs and pain radiation to both feet.  On neurological examination, the appellant's gait, posture, and balance were normal.  Deep tendon reflexes were 2+/4 and symmetrical.  Cranial nerves II-XII appeared intact.  Romberg's test was normal.  Vibratory, proprioception, and tactile sensations remained intact.  There was no evidence of sensory or motor impairment in the examination.  

The appellant's spine was evaluated at a January 2006 VA examination.  The appellant reported that he experienced a sharp pain in his low back into his right leg. He noted numbness 1 to 2 times a day in the right leg with pressure on the leg or with prolonged sitting.  He could walk unaided and did not use a brace.  He reported that he could walk one block.  The January 2006 VA examination report reflects that on sensory examination, the appellant had normal to light monofilament touch.  On motor examination, there was normal tone and strength without atrophy.  Reflexes (deep tendon, cutaneous, and pathologic) were 2+ bilaterally.  The diagnosis was right sciatica of the lumbar spine.

A May 2007 private treatment record reflects that the appellant reported having leg pain.  On physical examination, the appellant had positive sciatic notch tenderness.  The appellant had motor strength of 4/5 in the right ankle.  Light touch/sharp was decreased over the thigh, lateral leg and dorsum of the foot.  Reflex of the right knee was 2+ and 0+ for the right ankle.  The appellant had normal femoral nerve stretch and normal right hip, right knee and right ankle range of motion without pain.  The assessment was leg numbness.

An August 2007 VA examination report indicates that the appellant reported pain radiating to the right lower extremity to the right foot.  The appellant reported that he had numbness in the right leg and weakness bilaterally.  He reported that he had walked with the assistance of a cane for three weeks.  The appellant reported that he could walk for about a city block with the assistance of a cane.  He reported that he was unsteady, but did not have a history of falls.  On physical examination, the limbs were normal.  The appellant walked or stood with the assistance of a cane by leaning to the right side.  His gait was antalgic.  Sensory examination showed touch and pinprick were normal in the right and left lower extremities.  No muscular atrophy was noted.  Muscle tone was normal.  Motor strength was grade 4+ to -5/5 in the right lower extremity.  Lesage's sign was positive on the right side.  The VA examiner found that the appellant had right sciatica and weakness in the right lower extremity.

An August 2007 private treatment record reflects that the appellant reported radicular pain.  On physical examination, his extremities were intact and muscles were symmetrical.  Strength and tone were 4/5.  Lower deep tendon reflexes were 2/4.  Lower right extremity range of motion was normal.  The appellant's gait was normal and he did not require assistance with ambulation.  

A September 2007 private treatment record reflects that the appellant reported pain in his back, left hip, left knee and left foot.  On physical examination, the appellant's lower extremity had a normal range of motion.  Muscles were symmetrical and muscle strength and tone was 4/5 in the legs.    

Another September 2007 private treatment record indicates that the appellant reported pain in his low back, left hip and left leg.  The muscles in the extremities were symmetrical and the appellant had muscle strength and tone of 4/5.  The appellant's lower extremity range of motion was normal on the right.  The appellant's gait was antalgic and he required assistance with a cane.  The assessment was radicular pain of the lumbar spine.  

October 2007 private treatment records reflect that the appellant had normal range of motion of the right lower extremity.  The gait was antalgic and he required assistance with a cane.

A November 2007 private treatment record indicates that the appellant reported pain in his right leg.  His extremities were intact and his muscles were symmetrical.  There was sensitivity on the right.  Lower extremity range of motion was normal on the right side.  

A January 2008 VA treatment record reflects that the appellant reported pain that radiated into his right hip and would go down into his right leg.  The appellant reported that he would get occasional numbness and tingling that tended to come and go.  He stated that he had used a cane for the past 8 years, which gave him extra support when he walked, especially on his right side.  On physical examination, the appellant's gait was a little slow and slightly broad based.  He was able to walk on his tiptoes, but he was wobbly.  He did not walk on his heels because of pain in the right heel.  There was no atrophy in the legs.  He had good quadriceps and hamstrings strength bilaterally and distally no weakness in dorsi or plantar flexion of the feet or the toes.  Vibratory sense was grossly intact in both lower extremities down to the ankles.  Right knee jerk was depressed.  Plantar responses were downgoing. The VA examiner noted that the appellant's neurological function was "really fairly good."  The VA examiner felt there could be an early neuropathy.  

In the August 2008 hearing before the decision review officer, the appellant reported experiencing constant incapacitating dull and sharp pain in his lower back that radiated to his right thigh and right foot area.  He further reported experiencing occasional tingling and numbness sensations in his right lower extremity.  

A March 2009 VA examination report reflects that the appellant reported constant incapacitating dull and sharp pain in the lower back area which radiated to the front of the right thigh and the right foot area.  He reported a tingling and numbing sensation that comes and goes over the above areas.  He reported fatigue on walking, but no falls.  He used a cane.  On physical examination, touch, pain and vibration were found to be normal over the bilateral lower extremities.  All muscle groups of the bilateral lower extremities were noted to have normal tone and power including bilateral foot dorsiflexors and plantar flexors.  No muscle atrophy was noted.  Bilateral knee and ankle reflexes were normal.  The examiner did not see decreased ankle or knee reflex on examination.  The VA examiner noted that there was no radiculopathy found on the examination and that the appellant had reported right lower extremity radicular pain.  

A July 2010 VA examination report reflects that the appellant stated that he staggered and was not picking up his feet on the right side.  He reported that he had problems with walking due to balance problems.  A reflex examination showed the appellant's knee jerk, ankle jerk and plantar flexion was normal on the right side.  The right lower extremity was vibration, pain/pinprick, position sense, and light touch tests were normal.  There was no dysesthesias.  The appellant had normal muscle tone and there was no muscle atrophy.  The appellant had  slow, antalgic gait for a few steps.  He was in a motorized scooter.  He was unable to do a tandem gait.  There was no imbalance or tremor or evidence of fasciculations.  

The July 2010 VA examiner concluded that the appellant had radiculopathy of the right leg with a normal examination.  There was nerve dysfunction, but no paralysis or neuritis.  Neuralgia was present.  The VA examiner reported that radiculopathy affected the appellant's occupational activities because of decreased mobility and pain.  The disability had a mild effect on exercise, recreation and chores.  The VA examiner also found that the appellant's service-connected back and/or right lower extremity disability rendered him unable to secure and follow a substantially gainful occupation.

The evidence reflects that the appellant's service-connected right lower extremity neurological deficit is primarily manifested by subjective complaints of pain and numbness.  The appellant also reported that he experienced a burning discomfort in the February 2004 VA examination.  There was also objective evidence of slight diminution in pain discrimination in the right lateral foot.  See February 2004 VA examination report.  The February 2004 VA examination report also indicated the appellant had right plantar flexion of 9/10 and slightly weak extension of the right great toe.  

The majority of the treatment records and VA examination reports noted above indicate that the appellant's sensations were normal.  Specifically, the December 2004 private evaluation report indicated that sensation was intact to pinprick, light touch, temperature, vibration and position in all extremities.  The May 2005 VA examination report indicates that the appellant's vibratory, proprioception, and tactile sensations remained intact.  The January 2006 VA examination report reflects that on sensory examination, the appellant had normal to light monofilament touch.  The August 2007 VA examination report indicated that touch and pinprick sensation were normal in the right lower extremity.  The January 2008 VA examination report indicated that vibratory sense was grossly intact in both lower extremities down to the ankles.  The March 2009 VA examination report reflects that touch, pain and vibration were normal in the right lower extremity.  The July 2010 VA examiner found that vibration, pain/pinprick, position sense and light touch tests were normal in the right lower extremity.  The only evidence of decreased touch in the extremity was the February 2004 VA examination report and the May 2007 private treatment record.  The February 2004 VA examination report indicated that there was slight diminutio in pain discrimination in the lateral right foot, while the May 2007 private treatment indicated that light touch was decreased over the thigh, lateral leg and dorsum of the foot.    

The majority of the treatment records and VA examination reports in the claims file also indicate that the appellant's muscle tone and movements in the right lower extremity were normal.  The December 2004 private evaluation report indicated that the appellant demonstrated 5/5 strength in all major muscle groups with normal bulk and tone.  The May 2005 VA examination report indicated the appellant's deep tendon reflexes were 2+/4 and symmetrical.  The January 2006 VA examination report indicated that there was normal tone and strength without atrophy and that reflexes were 2+ bilaterally.  The May 2007 private treatment record indicated the appellant had normal femoral nerve strength and right hip, right knee, and right ankle range of motion without pain.  The August 2007 VA examination report indicated that no muscular atrophy was noted and muscle tone was normal.  Motor strength was grade 4+ to -5/5 in the right lower extremity.  The August 2007 private treatment record indicated that the appellant's extremities were intact and muscles were symmetrical.  The August 2007, September 2007, October 2007, and November 2007 private treatment records indicated the appellant's right lower extremity had a normal range of motion.  The January 2008 VA treatment record indicated the appellant's right plantar response was downgoing, a normal response.  The March 2009 VA examination report indicated that the appellant's muscles had normal tone and power.  No radiculopathy was found in the March 2009 examination.  The July 2010 VA examination report also indicates there was no nerve dysfunction, but no paralysis or neuritis.  Neuralgia was present.  The appellant had normal muscle tone and there was no muscle atrophy.  There was no imbalance or tremor.  Some of the evidence of record does indicate decreased strength in the lower extremities.  The February 2004 VA examination report indicates that the appellant had right foot plantar flexion of 9/10 compared to the left and that he had slightly weak extension of the right great toe.  The May 2007 private treatment record indicated the appellant had motor strength of 4/5 in the right ankle.  The appellant also had reflex of the right knee of 2+ and 0+ for the ankle.  The August 2007 private treatment record indicated that the appellant's muscle strength and tone was 4/5 and deep tendon reflexes were 2/5 in the lower extremity.  Several records indicate that the appellant reported having trouble walking.  The July 2010 VA examination report indicates the appellant had decreased mobility and pain.  However, the majority of the evidence indicates the appellant's movement and muscle tone in the right lower extremity was normal.  There is no evidence of incomplete paralysis.  In addition, while the February 2004 VA examination report and August 2007 and May 2007 private treatment records indicate the appellant had decreased strength in the right lower extremity, the decrease was only slight.

As noted above, under Diagnostic Code 8521, mild neuralgia or mild incomplete paralysis warrants a 10 percent disability rating.  Moderate neuralgia or moderate incomplete paralysis warrants a 20 percent disability rating.  As discussed above, the terms "mild" and "moderate" are not defined in the rating code.  The evidence indicates that the appellant has neuralgia.  However, the majority of the evidence indicates it is only minor.  The appellant has complained of pain and limitations in movement due to pain, but on physical examination, his muscles were generally symmetrical and the majority of the evidence indicated there was no limitation of range of motion in the right lower extremity.  The February 2004 VA examiner indicated there were minor objective signs of right lumbar radiculopathy.  The January 2008 VA examination report indicated that there were some radicular symptoms, but the appellant's neurological function was "fairly good."  No radiculopathy was demonstrated in the March 2009 VA examination.  The July 2010 VA examiner found that there was no evidence of any paralysis or neuritis and opined that the appellant's right leg radiculopathy was essentially normal as demonstrated on examination.  As the evidence indicates that the appellant's symptoms were minor, the Board finds that the evidence does not indicate that the appellant had right lower extremity neuralgia or incomplete paralysis that is average or medium.  Thus, the Board finds the symptoms are more closely approximated to mild neuralgia or incomplete paralysis, not moderate neuralgia or incomplete paralysis.

As noted above, when the involvement is wholly sensory, the raging should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board finds the appellant's complaints of pain, numbness and burning in his right lower extremity to be credible, however, the evidence reflects that the involvement is mostly sensory.  There is some evidence of more than wholly sensory involvement.  The February 2004 VA examination report indicates that the appellant had right foot plantar flexion of 9/10 compared to the left and that he had slightly weak extension of the right great toe.  The May 2007 private treatment record indicated the appellant had slightly decreased motor strength in the right ankle and the August 2007 private treatment record indicated he had slightly decreased motor strength and tone.  The symptoms of decreased motor strength were minor.  The majority of the evidence indicates that the appellant's motor strength and range of motion was normal in the right lower extremity.  Consequently, the Board finds that a finding of mild impairment is consistent with the evidence of record.

In sum, the Board finds that the appellant's right lower extremity neurological deficit is productive of no more than mild impairment.  Although the appellant has reported pain and decreased mobility due to his service-connected disability, the majority of the evidence indicates the appellant's sensory and motor strength examinations were normal or at most only mildly impaired.  Accordingly, under all the Diagnostic Codes potentially pertinent to his disability, there is no basis for a rating in excess of 10 percent for the appellant's right lower extremity disability.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right lower extremity neurological deficit is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The appellant has filed a separate claim for entitlement to TDIU which is discussed in the remand order.  

In conclusion, the evidence is against a finding of entitlement to a rating in excess of 10 percent for the appellant's service-connected right lower extremity neurological deficit.  After carefully reviewing the entire period involved, the Board finds this is true throughout the entire period.  That it, at no discrete period did the Veteran's disorder warranted more than a 10 percent rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).  





ORDER

Entitlement to a disability evaluation in excess of 10 percent for neurological deficit of the right lower extremity is denied.


REMAND

The appellant contends that he is entitled to a TDIU due to his service-connected lumbar spondylolisthesis with fusion of L5-S1 and neurological deficit of the right lower extremity.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word 'substantially' suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The appellant is currently service-connected for lumbar spondylolisthesis with fusion of L5-S1, evaluated as 40 percent disabling and neurological deficit of the right lower extremity, evaluated as 10 percent disabling.  A combined disability evaluation of 50 percent is in effect.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.

The question thus presented by this appeal is whether the appellant in connection with his TDIU claim, the denial of which forms the basis of the instant appeal, was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, thereby warranting referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration.

In his September 2008 claim for TDIU, the appellant reported that he had two years of high school education.  He indicated that he was self-employed in bodywork from 1971 to 2005.  The January 2006 VA examination report indicates that the appellant retired due to his back problem.  

The August 2007 VA examination report reflects that the appellant reported that he retired three years ago due to back pain.  Prior to that he was self-employed in an automobile body shop and storage buildings.  The March 2009 VA examination report indicates that the appellant reported that he owned an automobile body shop and stopped the self-employment because of severe back pain.  He was not currently working, but he was able to manage activities of daily living and his driving was not impaired.  

The July 2010 VA examination report reflects that the appellant retired from body shop work in 2004 due to back problems.  The VA examiner found that the appellant's degenerative disc disease and degenerative joint disease of the lumbar spine, status post fusion of L5-S1, with residuals caused decreased mobility, problems with lifting and carrying, and pain.  There were moderate effects on exercise, recreation and chores.  The VA examiner opined that the appellant's service-connected back and right lower extremity limited his employability, but did not prevent him from working in a substantially gainful occupation.  The VA examiner noted that in the past the appellant owned an auto body shop that he sold because of his back problems and the difficulty he had supervising employees.  The VA examiner found that the appellant's back and leg disabilities did not prevent him from working in other fields based on the severity of his symptoms.  The VA examiner opined that the appellant should be able to function in an occupational environment with the following limitations: 1) no lifting over 20 pounds, no repetitive lifting from 10-15 pounds, no more than six times per hour; 2) no climbing ladders, operating a forklift or machinery; 3) no repetitive back bending task, no more than six times per hour; 4) no prolonged standing or walking, no more than 15 minutes total of combined standing or walking per hour.

A February 2012 individual unemployability assessment from C.B., a vocational consultant, reflects that C.B. reviewed the appellant's entire claims file and spoke to the appellant.  Based on his review, C.B. found that it was at least as likely as not that the appellant had been unable to secure or follow any substantially gainful occupation due solely as a result of his service-connected low back and right leg conditions since June 2003, the date he stopped working at the storage business.  C.B. stated that the appellant had to quit the mostly sedentary work as co-owner/operator of a storage facility due to his worsening back and right leg symptoms.  He also had to quit his physically demanding job as an auto body shop owner/operator due to his back and leg pain.  C.B. stated that the appellant had no additional work experience or formal vocational training.  He had acquired no special transferable job skills from his prior work history.  Were he not disabled by his back and leg condition, his education and job history would limit him to sedentary, unskilled jobs such as self-service gas station cashiering and factory assembly work.  C.B. opined that if the appellant were able to perform sedentary work, he would not have sold his storage business as it offered an ideal setting for accommodating his day-to-day pains and functional impairments.  

C.B. specifically referenced the July 2010 VA examiner's opinion that the appellant could function in an occupational environment with limitations.  C.B. stated that the appellant's pain occurs whether or not he is lying down, standing, attempting to walk or sitting.  He stated that the VA examiner noted that the appellant's occupational limitations included "decreased mobility and pain," but he did not explain whether or not such pain would be problematic if the appellant had to sit eight hours/day and forty hours/week to perform a sedentary job.  C.B. stated that from his assessment, the appellant was very rarely pain free and was unable to focus on any activity for more than forty-five minutes without significant rest periods.  C.B. opined that from his assessment, the appellant's stated pain levels and need to take frequent rest breaks would have completely debilitating effects on his job performance.  This was born out by the appellant's having to quit and sell both of his businesses.  Given these considerations, C.B. opined that the appellant was not able to perform even sedentary, unskilled work on a sustained basis.  His rationale for the opinion was that when the appellant's description of his daily activities and limitations were factored into his vocational profile, C.B. opined that there was no work whatsoever that he would be able to perform on a competitive and sustained basis due solely to his service-connected disabilities.

The fact that the appellant's service-connected disabilities have been evaluated in combination as 50 percent disabling throughout the appeal period signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the appellant from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  

The RO has determined in the first instance that the appellant is not rendered unemployable on the basis of his service-connected disabilities.  Persuasive evidence to the contrary is furnished by the appellant in the February 2012 opinion from C.B., a vocational consultant.  C.B. reviewed the appellant's claim file, including the July 2010 VA examination.  The July 2010 VA examination reflects that the appellant is employable, with physical restrictions.  C.B. and the July 2010 VA examiner provided rationales for their opinions and reviewed evidence in the claims file.  The July 2010 VA examiner examined the appellant.  Both the February 2010 opinion from C.B. and July 2010 VA examination report are probative.  While the Board acknowledges that there is evidence for and against TDIU entitlement, the evidence is at least in relative equipoise that the appellant's service-connected disabilities render him unemployable.  Giving the appellant the benefit of the doubt, the Board finds that the claim should be referred to the Director the Compensation and Pension Service for consideration of the assignment of an extraschedular TDIU.

The appellant's disability picture meets the requirements for referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration of TDIU entitlement.  That referral has not yet been made and remand is required to effectuate that action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Submit to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis.  This submission must include a full statement as to the appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on whether a TDIU should be awarded on an extraschedular basis.

2.  Following receipt of the Director's response, readjudicate the issue presented, to include the question of extraschedular TDIU entitlement.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant a reasonable period in which to respond, before returning the claims folder to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


